Citation Nr: 0935713	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  04-15 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to April 
1970 and from September 1971 to November 1988.  The Veteran 
died in April 2002, and the appellant is his surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.

The appellant was scheduled to present testimony at a video 
conference hearing before a Veterans Law Judge in October 
2005.  However, the appellant failed to report to the 
hearing.  As the record does not contain further explanation 
as to why the appellant failed to report to the hearing, or a 
request to reschedule the hearing, the Board deems the 
appellant's request for such a hearing to be withdrawn.  See 
38 C.F.R. § 20.702 (2008).

In November 2006 and May 2008, the Board remanded this case 
for further evidentiary development.  The requested 
development was completed, and the case has now been returned 
to the Board for further appellate action.


FINDINGS OF FACT

1.  The Veteran died in April 2002.  His death certificate 
lists the immediate cause of death as rectal cancer with 
liver and bone metastases.

2.  At the time of his death, the Veteran was not service-
connected for any disabilities.

3.  There is no evidence of rectal cancer with liver and bone 
metastases in service or for many years thereafter.

4.  At the time of the Veteran's service in the Republic of 
Vietnam, the herbicide Agent Orange was being used, and 
therefore exposure is presumed.

5.  The preponderance of the evidence indicates that the 
Veteran's cause of death was not related to his in-service 
exposure to Agent Orange, either on a presumptive basis or 
otherwise, or to any other incident of service, to include 
mild gingivitis noted at service discharge and a duodenal 
ulcer treated within one year of service discharge.


CONCLUSION OF LAW

The criteria for establishing service connection for the 
cause of the Veteran's death have not been met.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116, 1131, 1133, 1137, 1310, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate 
the claim, as well as the evidence VA will attempt to obtain 
and which evidence she is responsible for providing.  
38 C.F.R. § 3.159(b) (2008).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between a veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, section 5103(a) notice must 
include: (1) a statement of the conditions, if any, for which 
a veteran was service-connected at the time of his death; (2) 
an explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service-connected.  Hupp v. Nicholson, 21 
Vet. App. 342, 352-53 (2007).

VCAA notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 
121.

In this case, in May 2002 and June 2008 letters the appellant 
was provided notice regarding what information and evidence 
is needed to substantiate her claim, as well as what 
information and evidence must be submitted by the appellant 
and what information and evidence will be obtained by VA.  
(The Board notes that VA attempted to mail a VCAA notice 
letter to the appellant in November 2006 as well, but it 
appears as though this letter never reached the appellant, as 
it was returned to the sender due to an incorrect address).  
The June 2008 letter advised the appellant of how disability 
evaluations and effective dates are assigned, and the type of 
evidence which impacts those determinations.  The case was 
last adjudicated in August 2009.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file include the 
Veteran's service treatment records, service personnel 
records, VA treatment records and a medical opinion, private 
treatment records, internet medical information, and the 
Veteran's death certificate.

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate her claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  The appellant was an active 
participant in the claims process by authorizing the release 
of medical evidence and by providing written argument in 
support of her claim, which served to demonstrate her 
knowledge of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  Thus, she was provided with a meaningful 
opportunity to participate in the claims process and has done 
so.  Any error in the sequence of events or content of the 
notices is not shown to have any effect on the case or to 
cause injury to the appellant.  Therefore, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2008).  Evidence of continuity of symptomatology from 
the time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b) (2008).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

Moreover, where a veteran served continuously for ninety (90) 
days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and malignant tumors or duodenal ulcers 
become manifest to a degree of 10 percent within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1133, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).

In some circumstances, a disease associated with exposure to 
certain herbicide agents will be presumed to have been 
incurred in service, even though there is no evidence of that 
disease during the period of service at issue.  38 U.S.C.A. 
§ 1116(a) (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) 
(2008).  A veteran who served in the Republic of Vietnam 
during the period from January 9, 1962 to May 7, 1975 shall 
be presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(f) (West 2002).

The following diseases are deemed associated with herbicide 
exposure, under current VA law: chloracne or other acneform 
diseases consistent with chloracne, Type 2 diabetes, 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  The foregoing diseases shall be service-
connected if a veteran was exposed to an herbicide agent 
during active military, naval, or air service, if the 
requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 
38 C.F.R. § 3.307(d) are also satisfied.

The diseases listed in § 3.309(e) shall have become manifest 
to a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall have become manifest to 
a degree of 10 percent or more within a year after the last 
date on which the Veteran was exposed to an herbicide agent 
during active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See 72 Fed. Reg. 32,395 (2007).

In order to establish service connection for the cause of the 
Veteran's death, the evidence must show that a disease or 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a); Harvey v. Brown, 6 
Vet. App. 390, 393 (1994).

In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
or that it aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312(c)(1); Schoonover 
v. Derwinski, 3 Vet. App. 166, 168-69 (1992); Ventigan v. 
Brown, 9 Vet. App. 34, 36 (1996).

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on her behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Veteran died in April 2002.  His death certificate lists 
the immediate cause of death as rectal cancer with liver and 
bone metastases, with the approximate interval between onset 
and death of one year.  At the time of his death, the Veteran 
was not service-connected for any disabilities.

The appellant contends that the rectal cancer with liver and 
bone metastases that caused the Veteran's death was incurred 
in service, to include as due to Agent Orange exposure.  The 
appellant also contends that the Veteran's perforated 
duodenal ulcer that was treated in August 1989, within a year 
of his separation from service, contributed to his death.  
She has also indicated that his poor dentition at discharge 
contributed to his overall decline in health.

The Veteran's service personnel records indicate that he 
served in Vietnam and that he was awarded decorations 
evidencing combat.  The appellant has alleged that the 
Veteran was a Prisoner of War (POW).  However, in February 
2004, the National Personnel Records Center (NPRC) notified 
VA that it was unable to locate records to confirm any POW 
dates or camp of confinement for the Veteran and that further 
attempts to locate such records at the NPRC would be futile.

The Veteran's service treatment records do not show treatment 
for rectal cancer.  Such records do indicate that the Veteran 
was treated for gastrointestinal problems, including 
gastroenteritis and viral syndromes, on several occasions 
during his periods of service.  At discharge, mild gingivitis 
was noted.

Post-service private treatment records show treatment for 
disorders including gastrointestinal problems and rectal 
cancer.  An August 1989 report from New Britain General 
Hospital, within a year of the Veteran's separation from 
service, indicated that he presented with diffuse upper 
abdominal pain that began in the morning prior to admission.  
It was noted that he was diagnosed with a probable perforated 
ulcer and underwent an exploratory laparotomy with repair of 
the duodenal ulcer and placement of an omental patch.  The 
discharge diagnosis was perforated duodenal ulcer.

VA treatment records dated from August 1991 through September 
1997 document the Veteran's treatment at a VA Medical Center 
(VAMC) in Connecticut.  From August 1991 through April 1992, 
it was noted that the Veteran had a history of perforated 
duodenal ulcer, but that such was currently asymptomatic.  In 
July 
1992, a biopsy taken from the pylorus revealed acute and 
chronic gastritis and Helicobacter pylori (H pylori).  In 
October 1992, the Veteran presented with complaints of a 
swollen and tender left testicle and was hospitalized at the 
VAMC for almost one week for orchitis and a urinary tract 
infection with prostatitis.  In January 1993, the Veteran 
complained of pain and swelling in his right testicle.

A February 1993 biopsy report from New Britain General 
Hospital noted that the Veteran had a right testis mass.  The 
final diagnosis noted that the right testis showed diffuse, 
marked, chronic, active orchitis, epididymitis and 
periorchitis, associated with probable granulomatous areas 
and marked seminiferous tubular atrophy and fibrosis.

A March 2002 report from New Britain General Hospital showed 
treatment for disorders including metastatic rectal carcinoma 
and a partial bowel obstruction.  An April 2002 report from 
such facility noted that the Veteran was deceased.  The 
discharge diagnoses were rectal carcinoma, liver metastases, 
dysphagia, and intractable pain.

A July 2002 statement from T.K.D., MD, noted that the Veteran 
recently passed away from metastatic rectal cancer.  Dr. 
T.K.D. reported that the Veteran had no family history of any 
gastrointestinal cancers, but that he did have exposure to 
Agent Orange in the Vietnam War.  Dr. T.K.D. stated that it 
had come to his attention that Agent Orange had been related 
to an increased incidence of multiple forms of malignancy.  
It was noted that most of the malignancies listed appeared to 
be hematologic and sarcomatous in nature.  Dr. T.K.D. 
indicated that the Veteran's rectal cancer may have been 
related to the Agent Orange exposure.

In an August 2003 statement, W.H.P., MD reported that he 
treated the Veteran from March 2002 to his demise in April 
2002.  Dr. W.H.P. stated that he treated the Veteran for 
rectal cancer, metastatic to the bone (rib) and liver.  It 
was noted that the Veteran had undergone a bypass colostomy, 
that he had progressive disease, 
and that he died in April 2002.  Dr. W.H.P. noted that as per 
the history supplied 
by the Veteran and his wife, he had exposure to Agent Orange 
during his three tours of Vietnam.  Dr. W.H.P. indicated that 
from the literature he had been able to review, there was a 
known association of exposure to Agent Orange and several 
malignancies, most notably soft tissue sarcomas and chronic 
lymphocytic leukemia, as well as lymphomas, both Hodgkin's 
and non-Hodgkin's.  Dr. W.H.P. stated that while the Veteran 
did not have one of those varieties of malignancy, and while 
a definitive association between rectal carcinomas and Agent 
Orange had not been made, it was not possible to state that 
there was no correlation between such exposure and the 
Veteran's tumor.  Dr. W.H.P. commented that he would conclude 
that it was at least as likely as not that the Veteran's 
exposure to Agent Orange had a role in the genesis of his 
rectal cancer.

Pursuant to the Board's November 2006 remand, a VA 
gastroenterologist was asked to review the claims file and 
provide a medical opinion, with adequate rationale, as to 
whether it is as likely as not (50 percent or greater 
possibility) that the Veteran's rectal cancer with liver and 
bone metastases was etiologically related to his periods of 
service, to include any Agent Orange exposure or mild 
gingivitis noted at discharge.  The examiner was also asked 
to opine whether any duodenal ulcer (diagnosed within a year 
of service separation) may have caused or contributed to his 
rectal cancer, and/or to his death.

In a November 2007 report, the VA physician noted his 
detailed review of the claims file as well as current Agent 
Orange and colorectal cancer literature.  In addition, he 
noted that he discussed the case with a VA oncologist in the 
course of formulating his opinions.  He noted that his review 
of updated Agent Orange literature did not support an 
association between the Veteran's rectal cancer with liver 
and bone metastases and Agent Orange exposure.  In addition, 
he noted that mild gingivitis is not a risk factor for rectal 
cancer.  Therefore, he opined that it is less likely that 
either condition materially contributed to the Veteran's 
rectal cancer.  Furthermore, the VA examiner noted that there 
is no direct causative association between a duodenal ulcer 
and rectal cancer.  He acknowledged the medical treatise 
articles in the claims file which allude to a potential 
association between H pylori and rectal cancer, but he deemed 
these articles to be merely speculative, as such articles did 
not control for known risk factors of colorectal cancer.  He 
noted that his own review of published literature on duodenal 
ulcers and/or H pylori as direct causative factors for 
colorectal cancer did not yield strong consistent 
association, and he stated that the VA oncologist with whom 
he discussed the case agreed that all evidence available for 
the association of H pylori and rectal cancer is 
inconclusive.  In sum, the examiner stated that any and all 
of the aforementioned service-related conditions (Agent 
Orange exposure, mild gingivitis, and duodenal ulcer) were 
less likely to have caused the Veteran's rectal cancer.  In 
addition, he noted that a 1997 esophagogastroduodenoscopy 
(EGD) showed no overt gastric malignancy and thus it is less 
likely to have contributed to his demise.

In a September 2009 post-remand brief, the appellant's 
representative raised the argument that no medical opinion 
has been obtained to determine if the Veteran was a POW or 
whether he exhibited any symptomatology associated with being 
a POW that may have contributed to or caused his death.  The 
Board reiterates that the NPRC did attempt, albeit 
unsuccessfully, to locate records to confirm the Veteran's 
alleged POW status.  Nevertheless, with regard to this issue, 
the appellant's main argument has been that the Veteran's 
duodenal ulcer may have been related to his POW ordeal.  To 
this end, the Board finds that the question of whether the 
Veteran's duodenal ulcer caused or contributed to his death 
has already been adequately addressed by the medical evidence 
of record.

After reviewing the entire record, the Board concludes that 
service-connection for the Veteran's fatal rectal cancer with 
liver and bone metastases is not warranted.  Despite the 
speculative opinions offered by Dr. T.K.D. and Dr. W.H.P., 
the fact remains that rectal cancer is not a disability that 
is recognized by VA as being related to Agent Orange, and 
therefore it is not subject to presumptive service connection 
on the basis of herbicide exposure.  See 38 U.S.C.A. § 1116 
(West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2008); 72 
Fed. Reg. 32,395 (2007).  Moreover, the opinions of the 
private physician are speculative in nature, merely noting 
that because Agent Orange is shown to cause other cancers, it 
is possible that it is related to the Veteran's cancer.  The 
Board notes that the Court has found that purely speculative 
medical opinions do not provide the degree of certainty 
required for medical nexus evidence.  See Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992); Bostain v. West, 11 
Vet. App. 124, 127- 28 (1998), quoting Obert v. Brown, 5 Vet. 
App. 30, 33 (1993) (a medical opinion expressed in terms of 
"may" also implies "may or may not" and is too speculative 
to establish a plausible claim); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992) ("may or may not" language by 
physician is too speculative); see also 38 C.F.R. § 3.102 (By 
reasonable doubt is meant ... a substantial doubt and one 
within the range of probability as distinguished from pure 
speculation or remote possibility.)

Conversely, the VA examiner reviewed the entire claims file 
as well as updated Agent Orange literature in formulating his 
opinion that the Veteran's cancer was not likely related to 
Agent Orange exposure.  Thus, this opinion is assigned great 
probative value.  See Madden v. Gober, 123 F.3d 1477, 1481 
(Fed. Cir. 1997) (the Board is entitled to discount the 
weight, credibility, and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence).

In addition, the Board concludes that the Veteran's duodenal 
ulcer treated within one year of his separation from service 
did not contribute to his cause of death.  While the Board 
acknowledges that the appellant has submitted medical 
treatise articles which allude to a potential association 
between H pylori and rectal cancer, this literature does not 
provide a link between the Veteran's duodenal ulcer in 1989 
and his death in 2002.  See Libertine v. Brown, 9 Vet. App. 
521, 523 (1996) (finding that generic medical literature 
which does not apply medical principles regarding causation 
or etiology to the facts of an individual case does not 
provide competent evidence to establish a nexus between 
current disability and military service).  Moreover, the VA 
examiner reviewed these articles and deemed them to be merely 
speculative and ultimately inconclusive.  He noted that the 
articles did not control for other risk factors for 
colorectal cancer.

Finally, the Board concludes that the Veteran's mild 
gingivitis noted at service discharge did not contribute to 
his cause of death.  In his medical opinion, the VA examiner 
noted that mild gingivitis is not a risk factor for rectal 
cancer.  Such opinion is probative, as it is now well 
established that lay persons without medical training, such 
as the appellant, are not competent to opine on matters 
requiring medical expertise, such as the potential 
relationship between a dental disability and cancer or 
overall health.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) (competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions).

In sum, for the reasons set forth above, the Board finds that 
the preponderance of the evidence is against the claim for 
service connection for the cause of the Veteran's death.  In 
making this determination, the Board does not wish to 
indicate any lack of sympathy for the appellant.  However, as 
detailed above, the preponderance of the evidence is against 
the claim, and so it must be denied. See 38 U.S.C.A. § 
5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


